Title: George Washington to Samuel Huntington, 18 June 1780
From: Washington, George
To: Huntington, Samuel


Springfield [New Jersey] June 18, 1780. Reports that British are still at “Elizabeth Town point,” and that Sir Henry Clinton has arrived from the South. Asks Congress to urge Pennsylvania to send “forward the drafts, they have already made.” States a need for wagons. States that “not a single draft has yet joined the Army … and here we are in the middle of June.” Emphasizes urgent need for cooperation between states, Congress, and Army.
